DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    Claims 15-16, 19, 21, 23, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Zhu (U. S. Patent 10028532).
Regarding claim 15, Qiu discloses an aerosol delivery device comprising: a housing 1 including an airflow entry 18 and an airflow exit; a liquid storage container 3 within the housing 1 and formed of an outer wall and having an opening formed therein; and an atomizer 8, 9 within the housing 1 comprising a ceramic wick 8 including an end engaging the opening formed in the liquid storage container 3 and a substantially central portion engaging a heater 9, the substantially central portion of the ceramic wick 
6.    Regarding claim 16, Qiu discloses the ceramic wick 8 is substantially rod shaped.
7.    Regarding claim 19, Qiu discloses the airflow exit includes a mouthpiece 19 extending outward from the housing 1.
8.    Regarding claim 21, Qiu discloses further comprising a power unit that is connectable with the housing 1, the power unit including a power source.
9.    Regarding claim 23, Qiu discloses the power unit is connectable with the housing 1 such that the housing 1 is entirely internal to the power unit when connected.
10.    Regarding claim 24, Qiu discloses the power unit includes a mouthpiece
11.    Regarding claim 25, Qiu discloses the housing 1 is configured for insertion into the power unit such that the airflow exit of the housing 1 is substantially aligned with an aerosol entry into the mouthpiece 19.
12.    Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Zhu and further in view of Li (U. S. Patent 10,136,675).
13.    Regarding claim 17, Qiu and Zhu disclose the claimed invention except for the ceramic wick has a longitudinal axis, the liquid storage container has a longitudinal axis, and the longitudinal axes of the ceramic wick and liquid storage container are substantially parallel. Li discloses a ceramic wick 20 and liquid storage container are substantially parallel. It would have been obvious to ordinary skill in the art before 
14.    Regarding claim 18, Qiu and Zhu disclose the longitudinal axes of the ceramic wick 8 and liquid storage container 3 are substantially perpendicular to a longitudinal axis of the airflow path between the airflow entry and the airflow exit of the housing 1.
15.    Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Zhu and further in view of Alarcon (U. S. 2015/0327596).
  Regarding claim 22, Qiu and Zhu disclose the claimed invention except for the power unit is connectable with the housing such that the housing is external to the power unit when connected. Alarcon, see figures 9A, 9B discloses the power unit is connectable with the housing such that the housing is external to the power unit when connected. It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Qiu and Zhu to provide such features as taught by Alarcon to provide the power for the electronic cigarette or recharge the battery for electronic cigarette.
  Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu’787 in view of Zhu and further in view of Qiu (U. S. Patent 2018/0199630).
  Regarding claim 26, Qiu’787 and Zhu disclose the claimed invention except for the mouthpiece is movable between an open positions wherein formed aerosol may pass therethrough and a closed position wherein formed aerosol is substantially prevented from passage therethrough. Qiu’630 discloses a mouthpiece at 205. It would have been obvious to ordinary skill in the art before the effective filling . 
 Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive. 
On page 5, lines 4-5, Applicant argues that Qiu does not teach a liquid storage container within a separate housing.  The examiner respectfully disagrees.  This languages are not support in claim language.  
On pages 4-8, applicant argues that the examiner has misconducted the teaching of Qiu and has improperly combined Zhu with Qiu.  The examiner respectfully disagrees.  Qiu discloses all the limitation except for the flexible outer wall.  The examiner use the secondary reference of Zhu to teach the flexible outer wall.  It would have been to modify Qiu to provide such features as taught by Zhu so as to provide for easy assembly.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

21.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached on M-F from 8:30 am - 5:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/PHUONG K DINH/Primary Examiner, Art Unit 2831